The judgment of the court was pronounced by
King, J.
Grdnt and Barton, two of the defendants in this action, obtained a judgment against Row and others, and, in virtue of an execution issued under it, a twelve months’ bond was taken, which was seized by the present plaintiff. At the maturity of the bond, the property originally sold was seized, and adjudicated, for $125, to Dalton, the attorney of the present defendants, who were the plaintiffs in execution, under the agreement that Dalton should convey the land to one Fisher, that the latter should assume the payment of the judgment, and that the parties to the bond should be discharged. Dalton subsequently died. After the lapse of about a year, an alias fi.fa. was issued on the bond* *329against the present plaintiff, who enjoined the writ, alleging that the judgment had been extinguished by the agreement of Dalton, which it is contended the present defendants acquiesced in and ratified, by their silence and inaction for more than twelve months. It is farther urged that the defendants are bound in good faith, to place the plaintiff in his original position in regard to the land. The injunction was dissolved in the court below, with damages, and the plaintiff has appealed.
The defendants disavow the act of Dalton., and it has not been shown that the latter was authorized to enter into the agreement to receive the land, or to take the responsibility of Fisher in satisfaction oi the judgment, nor that they ever, in any manner, assented to it. It does not appear that they were aware of the agreement, nor is any other circumstance shown from which a ratification of the attorney’s act can be inferred. Without such authority, or a subsequent ratification, it is clear that the defendants are not bound by his act. An attorney can receive nothing but money in satisfaction of his client’s judgment, without the express assent of the latter. If the plaintiff has a remedy, it is not against the defendants in this suit, but against other parties. Judgment affirmed.